IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0956
                           Filed September 27, 2017


TRAVARIS CHANCELLOR,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Lawrence P.

McLellan, Judge.



      Travaris Chancellor appeals from the denial of his application for

postconviction relief. AFFIRMED.




      Andrea K. Buffington of Ranes Law Firm, West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Kyle P. Hanson, Assistant

Attorney General, for appellee State.



      Considered by Doyle, P.J., Bower, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                          2


MAHAN, Senior Judge.

       Travaris Chancellor appeals from the denial of his application for

postconviction relief. Finding no error, we affirm.

       Travaris Chancellor was nineteen years old when he was involved in an

evening of violent disputes, which turned into a “melee.”      During the melee,

Chancellor got into a vehicle, drove over a curb and across a park lawn at a high

rate of speed, and struck and killed two women who were standing in a group of

twelve to fourteen people. He claimed he accidentally hit the women as he was

attempting to escape the crowd that was assailing him. Chancellor was charged

with two counts of first-degree murder.

       At trial, Latonia Johnson testified that she had been in the car with

Chancellor, she told Chancellor to stop, and she told him her aunt was in the

group of women he was headed toward. She testified that, at some point while

driving, Chancellor stated, “Those mother fuckers, they jumped me. They got to

pay.”1 Jay Garroutte, who had been in jail with Chancellor after the incident,

testified Chancellor told Garroutte about the circumstances of his charges and

that Chancellor’s “intention was he was going to go home and get his pistol or go

get a pistol and come back and start shooting people.” However,

       he put the car in reverse and started to back up to turn around and
       leave, and he saw [one of the women with whom he had fought
       earlier] and one of her daughters and several other people standing
       up on the sidewalk or up on the side of the street as he was starting
       to leave, and he decided—he said, “I just decided fuck it, so I just
       smashed it and tried to smash them.”



1
 The women hit by the vehicle were not the women with whom Chancellor was having
problems that day.
                                            3


Chancellor testified he did not remember driving over the curb, hitting a tree,

hitting the women, or hitting a fence. When he learned of the women’s deaths,

he was distraught and turned himself into police. The jury convicted Chancellor

of two counts of second-degree murder.

       On direct appeal, Chancellor’s challenge to the jury instructions was

rejected and his convictions were upheld. See State v. Chancellor, No. 10-0930,

2011 WL 3481006, at *2 (Iowa Ct. App. Aug. 10, 2011).

       Chancellor then filed an application for postconviction relief (PCR),

alleging his trial attorneys were ineffective in failing to adequately impeach

Johnson and Garroutte,2 in failing to object to certain evidence,3 and in failing to

employ a medical and or psychological expert to evaluate Chancellor and testify

as to Chancellor’s mental and/or physical capacity at the time of the incidents

and to explore possible defenses. His two trial attorneys testified the theory of

the defense was that the killings had been accidental—that Chancellor was

fleeing a dangerous scene (during which hammers were used to strike people,

bricks were thrown, the windshield of the vehicle Chancellor was driving was

smashed, tire irons were used) with Johnson’s three children in the car, and he




2
  He asserts his attorneys should have used a theft charge to discredit Johnson, and the
fact that Garroutte had been disbarred in Nebraska to discredit Garroutte. We note both
witnesses were incarcerated at the time of their testimony and wearing jail attire—
Johnson was jailed as a material witness in another murder investigation, and Garroutte
was facing lengthy sentences on drug charges and there were several mentions of
Garroute being a former attorney during the trial.
3
  Specifically, Chancellor asserts a brick and a tire iron were admitted into evidence with
no proof they were actually used during the melee.
                                            4


did not know he had hit anyone. Neither attorney believed Chancellor’s lack of

memory of the incident supported a need to have him evaluated psychologically. 4

       Chancellor testified at the PCR trial. He recalled:

       And as I was driving forward, Rodney had threw some—threw a
       rock or whatever through the passenger side and flew out the
       driver’s side, and I got distracted. And the only thing I remember is
       me hitting the curb and feeling the bump, and I don’t remember
       whatever happened after that.

He stated he learned of the women’s deaths after dropping off Johnson’s children

with another relative, and he then drove to the police and turned himself in. He

testified he did not make the incriminating statements Johnson and Garroutte

testified he made, and he testified he never told Garroutte anything about the

case. Chancellor wanted his trial counsel to move to suppress any testimony by

Garroutte, claiming he was placed in Chancellor’s cell to get information.




4
   One of his trial attorneys, Amy Kepes, was asked, “Had an expert been available at
trial to testify on the issue of head trauma and its impact on Mr. Chancellor’s intent or
voluntary acts with regard to this incident, do you think that would have been helpful?”
She responded, “No. . . . Because I believe that his behavior and the course of conduct
and the situation as it was described explains what happened. There was enough intent
as to certain parts.”
         Steve Addington was asked if he was aware that Chancellor had been hit by a
car when he was a child and that he suffered migraines; he was not aware. When asked
if a “psychologist or neurologist could have given any sort of expert opinion as to the
effect of things like migraines or Mr. Chancellor’s memory loss could have had on his
actions that day,” Attorney Addington stated, “I don’t believe memory loss would have
impacted actions at the time. I think, you know, the idea of a crowd of people out to get
him was enough motivation to speed away from the place, and I think that was brought
out.”
         On cross-examination, Chancellor testified about the day of the offenses in quite
some detail. Then:
                  Q. And if I understand you correctly, as you sit here today, the
         only thing you don’t remember about what happened is when you ran
         those ladies over; right? A. Yeah.
                  Q. And when you were in trial, the only thing you didn’t remember
         was when you ran those ladies over; right? A. Yeah.
                                            5


          The PCR court addressed each of his claims, concluded Chancellor had

failed to prove the necessary failure of duty and prejudice, and dismissed the

action.     See Ledezma v. State, 626 N.W.2d 134, 142 (Iowa 2001) (stating

applicant must prove both elements of a claim of ineffective assistance of

counsel).

          The court first determined:

          [T]his court rejects Chancellor’s ineffective assistance of counsel
          claim that his trial attorneys failed to investigate and impeach
          witnesses, Latonia [Johnson] and Garroutte. Chancellor’s counsel
          could have chosen a different method for impeaching the witnesses
          or highlighted other weakness or biases of the witnesses.
          However, Chancellor’s trial attorneys’ methods of discrediting
          Latonia and Garroutte were reasonable under the circumstances
          and do not give rise to a claim for ineffective assistance of counsel.

          As for the claim that trial counsel failed to have Chancellor evaluated, the

court determined “there was nothing warranting such an examination and such a

defense was unlikely to be fruitful or relevant.”

          The court found further, “Chancellor’s trial counsel was not ineffective for

not conducting further investigation or requesting suppression of Garroutte’s

testimony. His counsel investigated and questioned Garroutte on his background

and motives for testifying both prior to and at trial. Their method of impeaching

and discrediting Garroutte’s testimony was a reasonable tactical decision.”

          The PCR court also addressed the admission of the brick and the tire iron:

          [E]ven if they were not the brick that was thrown through the
          window of Latonia’s vehicle was not damaging to Chancellor’s
          case. The defense wanted the jury to know that a brick came
          through. It demonstrated the chaotic nature of the events and
          demonstrated that Chancellor was acting to protect himself by
          “getting the hell out of there.” In the chaos of the circumstances
          unfortunately he hit the two women.
                                         6


              The tire iron is equally irrelevant. The tire iron was not the
       object that killed either women. It showed the desperation that
       Latonia faced. She grabbed a crowbar to protect herself, her sister,
       Rovin, Chancellor and her children. The testimony is clear on that
       issue. Whether the correct items were entered into evidence is
       immaterial.

       The court rejected Chancellor’s more general claim that trial counsel did

not adequately prepare for or conduct the trial, and his claim that the submission

of the brick and the tire jack constituted prosecutorial misconduct.

       On our de novo review, see id. at 141, we find no reason to reiterate the

law applicable to ineffective assistance of counsel claims or more of the district

court’s thorough ruling.   We affirm without further opinion.     See Iowa Ct. R.

21.26(1) (a), (d), (e).

       AFFIRMED.